Citation Nr: 1419602	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a chronic disability manifested by joint and muscle pain (alternatively defined as fibromyalgia).

2. Entitlement to service connection for a chronic disability manifested by joint and muscle pain (alternatively defined as fibromyalgia).

3. Entitlement to service connection for chronic fatigue syndrome, to include as secondary to a chronic disability manifested by joint and muscle pain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic fatigue syndrome.  The rating decision also determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for a chronic disability manifested by joint and muscle pain. 

In April 2013 the Veteran and his wife testified at a Board video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was produced and has been associated with the claims folder for review.

The issue of entitlement to service connection for chronic fatigue syndrome, to include as secondary to a chronic disability manifested by joint and muscle pain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO reopened the Veteran's claim of service connection for a chronic disability manifested by joint and muscle pain and continued the previous denial; the Veteran filed a notice of disagreement, however he did not submit a substantive appeal and no new and material evidence was received within the appeals period.  Thus, the February 2007 rating decision is final.

2.  Evidence received since the February 2007 rating decision is not duplicative or cumulative of evidence previously of record and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the appellant's claim for entitlement to service connection for a chronic disability manifested by joint and muscle pain. 

3. The Veteran exhibits a chronic disability manifested by multiple joint and muscle pain that has not been attributed to any known clinical diagnosis. 


CONCLUSIONS OF LAW

1.  The February 2007 rating decision which confirmed and continued the denial of the Veteran's claim of entitlement to service connection for a chronic disability manifested by joint and muscle pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the February 2007 rating decision is new and material, and the claim of service connection for a chronic disability manifested by joint and muscle pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for an award of service connection for a chronic disability manifested by joint and muscle pain have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317. (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, the claims have been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

I. New and Material Evidence 

In February 2007, the RO reopened the Veteran's previously denied claim of entitlement to service connection for a chronic disability manifested by joint and muscle pain and confirmed and continued the previous denial.  At the time of the rating decision, the evidence of record consisted of service treatment records, VA treatment records, a VA examination and lay statements.  The claim was denied because the medical evidence did not show that the complained of symptoms were attributable to service, to include as due to an undiagnosed illness.  

The appellant was notified of this decision and of his procedural rights by letter in February 2007.  He filed a notice of disagreement but he did not submit a substantive appeal and no new and material evidence was received within the appeals period.  Thus, the February 2007rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the February 2007 rating decision includes VA and private treatment records, VA examinations, additional lay statements from the Veteran and a transcript from a Board video conference.  This evidence is new, as it was not part of the record at the time of the February 2007 rating decision.  Moreover, the private medical evidence, to include a May 2013 report, is also material as it relates to an unestablished fact necessary to substantiate the claim by showing that the appellant suffers from an undiagnosed and otherwise unexplainable disability manifested by chronic joint and muscle pain.  Therefore, the evidence is new and material, and the claim is reopened.

II. Service Connection

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  However, the Board notes that an award of service connection based solely on continuity of symptomatology is only applicable where the claimed disability is a chronic disease under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49  (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran asserts that he has a disability due to his service during the Persian Gulf War.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -36 (Dec. 29, 2011). Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010); 76 Fed. Reg. 41696-98 (July 15, 2011).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's military records document that he was ordered to active duty in support of Operation Desert Shield/Desert Storm.  He was sent to the Persian Gulf in January 1991.  As such, he has qualifying service for consideration under 38 C.F.R. § 3.317.

The sole question before the Board is whether the Veteran has chronic joint and muscle disability, including as due to an undiagnosed illness or other qualifying disability under 38 U.S.C.A. § 1117.

Service treatment records note complaints of arm and shoulder pain beginning in approximately May 1991.  Notably, in an April 1993 examination, the Veteran reported a history of swollen or painful joints.

Post-service VA treatment records dated from March 2005 to October 2009 also note a history of joint and muscle pain.  While VA treatment records have referred to the Veteran's joint and muscle pain condition as fibromyalgia, status post-Gulf War, an actual diagnosis was not been provided in those records.  The Veteran was provided a Persian Gulf examination in May 2006.  It was noted that he had joint and muscle pain since July 1991.  At the time of the examination, the Veteran reported pain in his shoulders down to his hands and hips down to his feet.  The physician diagnosed Crohn's disease, severe generalized somatoform disorder and excessive use of non-prescription preparation.  The physician determined that it was impossible to say whether his current physical complaints may be related to any of, all of, or interaction between these compounds.

The Veteran was afforded a VA examination in January 2007.  After physical examination, the examiner diagnosed somatoform disorder.  He determined that there was no undiagnosed disability and that the Veteran's present multiple somatic complaints are not attributable to Gulf War Syndrome.  The examiner did not provide a rationale to support his opinion.

Private treatment records note persistent treatment for generalized muscle and joint pain including, neck, mid back, lower back, bilateral wrist, shoulders, hips, shoulders, knees, ankles, nausea and headaches.  In a September 2008 private rheumatology evaluation, the physician noted that the chief complaint was diffuse pain and aching in the joints and muscles.  The Veteran reported that the symptoms started after his return from the Gulf War.  The physician determined that the symptoms presented by the Veteran best fit into a category of fibromyalgia not related to Crohn's disease.

The Veteran was afforded a VA examination in October 2009.  The examiner noted that the first symptom of fibromyalgia was in July 1991.  He determined that it was more likely than not that a pain syndrome inclusive of shoulder, elbow, and subsequently hip, lower back, ankle and foot pain has been present since active duty.  However, there were no documented prior examinations that satisfy the rheumatoid arthritis criteria for fibromyalgia.  He noted that Crohn's onset was unrelated to the time of service joint pain.

The Veteran was referred for a private psychiatric examination in February 2010. The physician diagnosed reactive fibromyalgia syndrome and myofascial pain syndrome related to Crohn's disease.  In a subsequent statement dated in November 2010, the physician determined that the Veteran had reactive fibromyalgia syndrome and myofascial pain syndrome associated with poor sleep and increased pain.

The Veteran was afforded a VA examination in May 2011.  The examiner noted that there are multiple arthralgias without any specific diagnosis made.  The only diagnosis made was of a fibromyalgia-type syndrome.  The examiner diagnosed multiple arthralgias and determined that it would be considered speculative to consider whether there is a nexus between the Veteran's arthralgias and service.  However, in a subsequent statement, the examiner indicated that there was no evidence of an undiagnosed illness, a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology or a diagnosable chronic multi-symptom illness with a partially explained etiology.  All of the Veteran's conditions are consistent with a disease with a clear and specific etiology and diagnosis.  The examiner determined that Veteran's conditions are not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.

A statement provided by a private physician in May 2013 noted that the Veteran has had constant joint and muscular tendinous pain that has varied in intensity for 22 years.  Additionally, he noted that there is no event or injury that precipitated the symptoms.

A statement provided by another private physician in May 2013 noted that she had been treating the Veteran since August 2009.  She also noted a history of muscle and joint pain, nausea, lightheadedness and headaches and that nothing seems to relieve the pain.  She opined that there was nothing in her acupressure evaluation or blood work that would readily account for the ongoing chronic symptoms.

The record also contains several lay statements relevant to the Veteran's claim.  Additionally, in April 2013, the Veteran testified at a Board video conference hearing that he started having muscle and joint pain in July 1991 and has had those symptoms since that time.  He further stated that he has never been given a conclusive diagnosis for his condition, but that it has been noted that it could be fibromyalgia due to the Gulf War.  His wife also testified that prior to being deployed, he was very active, however, after his return she noticed that he had nausea, pain, headaches and difficulty sleeping.

After a review of the evidence of record, the Board finds that service connection for a chronic disability manifested by joint and muscle pain is warranted.  The Veteran has been consistent in his assertion that the onset of joint and muscle pain was during his period of service in the Persian Gulf, and indeed, the record contains no evidence of muscle and joint pain prior to service in the Persian Gulf.  The Board finds the Veteran is competent to state the symptoms he experienced during and following service and he is found credible here.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, post-service VA and private treatment records note persistent complaints of muscle and joint pain.  While it has been noted that the Veteran's condition is most similar to fibromyalgia, there has been no conclusive diagnosis.  The Board notes that even if the Veteran received an affirmative diagnosis of fibromyalgia, he would still be entitled to service connection as a medically unexplained chronic multi-symptom illness pursuant to 38 C.F.R. § 3.317.  Indeed, the central element of the claim is that the complained of symptoms here are not attributable to any other known clinical diagnosis.  The weight of the medical evidence here, and in particular the May 2013 private records, indicate such a lack of medical explanation for the symptoms experienced by the Veteran.

In light of the Veteran's service in the Persian Gulf War, his credible and competent reports of the onset of his chronic joint and muscle pain not attributable to any known clinical diagnosis, the Board finds that that service connection for a disability manifested by chronic joint and muscle pain on a presumptive basis is warranted.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for chronic disability manifested by multiple joint and muscle pain is granted.

Entitlement to service connection for a chronic disability manifested by joint and muscle pain, is granted.


REMAND

The Veteran also seeks service connection for chronic fatigue syndrome (CFS).

For VA purposes, the diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychological symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88(a).

The Veteran was afforded a VA examination in October 2009.  At the time of the examination, he denied low-grade fever, exudative pharyngitis, palpable or tender cervical or axillary lymphadenopathy, headaches or muscle weakness.  The examiner determined that the Veteran's complaints and symptoms were not consistent with chronic fatigue syndrome.  However, the examiner did not provide a medical diagnosis for the symptoms presented by the Veteran.

At the April 2013 Board video conference hearing, the Veteran indicated that he suffers from nausea, difficulty sleeping, headaches, lightheadedness, irritable bowel syndrome and joint and muscle pain.

In light of the Veteran's reported symptoms, the Board finds that he should be afforded a new VA examination to determine whether he suffers from CFS, fatigue or any undiagnosed illness, and if so, whether it is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. at 79. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  If possible, the examination should be accomplished by someone other than the medical doctor who provided the VA examination in October 2009.  The claims file should be made available to the examiner for review.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The examiner is asked to indicate that he or she has reviewed the claims folder. 

Based on a review of the claims file and examination findings, the examiner is requested to answer the following questions:

a. Does the Veteran have fatigue, chronic fatigue syndrome, or another medically unexplained chronic multi-symptom illness, or undiagnosed illness?  If so, the examiner is requested, for each identified disorder, to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) that the disability had its clinical onset in service or is otherwise related to the Veteran's military service?

b. Does the diagnosed fatigue disability have symptoms similar to a chronic disability manifested by joint and muscle pain (sometimes referred to as fibromyalgia)?  If so, please identify the similar symptoms.

c. Is the diagnosed fatigue disability manifested by any separate and distinct symptoms not associated with the Veteran's chronic disability of joint and muscle pain, at times categorized as fibromyalgia?

d. Has chronic fatigue syndrome, or other disability fatigue manifested by fatigue been caused by the Veteran's chronic disability manifested by joint and muscle pain (sometimes reffered to as fibromyalgia in the record)?  If not, has the Veteran's chronic fatigue syndrome, or other disability fatigue manifested by fatigue been aggravated (permanently worsened beyond its natural progression) by his chronic disability manifested by joint and muscle pain.  If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

All opinions and conclusions expressed should be supported by a complete rationale.  

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so; and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


